19-13011-jlg           Doc 55      Filed 10/25/19        Entered 10/25/19 15:29:47             Main Document
                                                        Pg 1 of 3


Robert W. Gifford (RG 9825)
New York State Bar No. 4046231
rgifford@johnstonpratt.com
Kenneth C. Johnston, Esq. (pro hac vice)
kjohnston@johnstonpratt.com
JOHNSTON PRATT PLLC
1717 Main Street, Suite 3000
Dallas, Texas 75201
Tel. (214) 974-8000
Fax (972) 474-1750

Counsel for Molori Energy, Inc.,
a Party-In-Interest


                           IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK
                                    MANHATTAN DIVISION


In re:                                                      )                                             Chapter 11
                                                            )
PONDEROSA-STATE ENERGY, LLC,                                )                                Case No. 19-13011-jlg
                                                            )
           Debtor.                                          )
                                                            )

                     MOLORI ENERGY, INC.’S JOINDER
     IN OBJECTION OF JATEN OIL COMPANY AND RIPARIA, LC [DKT. NO. 54],
             AND POSITION STATEMENT ON DEBTOR’S MOTIONS

           Molori Energy, Inc. (“Molori”) submits this Joinder to Objection of Jaten Oil Company and

Riparia, LC [Dkt. No. 54] (“Jaten Objection”) and Position Statement on the following motions:

                     (i) Motion Pursuant to 11 U.S.C. §§ 361 and 363(c) for Order Authorizing Use Of
                     Cash Collateral [Dkt No. 3] (the “Cash Collateral Motion”);

                     (ii) Motion Pursuant To 11 U.S.C. § 364 For Order Authorizing Debtor To Obtain
                     Credit [Dkt No. 4] (“DIP Motion”);

                     (iii) Motion Pursuant to 11 U.S.C. §§ 105(a), 345(b) And 363(c) for (I) Entry of an
                     Interim Order Authorizing Debtor to Use Existing Cash Management System and (II)
                     Entry of a Final Order Authorizing Debtor to Use Modified Cash Management System
                     [Dkt No. 5] (the “Cash Management Motion”); and

                     (iv) Motion Pursuant to 11 U.S.C. §§ 105 and 543 for Entry of an Order (I) Requiring
                     Special Master to Turnover Property, and (II) Establishing Deadlines for Special Master’s
                     (A) Accounting, and (B) Request for Compensation [Dkt No. 6] (“Turnover Motion,”

MOLORI’S JOINDER AND POSITION STATEMENT
127746v1                                                                                                         PAGE 1
19-13011-jlg        Doc 55      Filed 10/25/19      Entered 10/25/19 15:29:47          Main Document
                                                   Pg 2 of 3


                   together with the Cash Collateral Motion, DIP Motion, and Cash Management
                   Motion, “Motions”).

                                              JOINDER

           In opposition to the relief requested through the Motions, Molori incorporates its Preliminary

Objections to Debtor’s First Day Motions and Reply to Debtor’s Response to First-Day Motions

(together, “Omnibus Objections”) [Dkts. 19, 36] as if restated in full.

           Additionally, Molori joins the Jaten Objection to the Cash Collateral Motion, Cash

Management Motion, and Turnover Motion.

                                        STATEMENT OF POSITION

           With respect to the Turnover Motion, Molori notes that the Special Master, in his objection

[Dkt. 48], outlined the State Court’s pre-petition orders with respect to allocation of disputed revenue

from the State Leases. The Special Master further identified a percentage of funds—38.25%—which

the State Court earmarked for the Debtor, subject to claw back. Ownership of those funds is also

disputed.

           Molori intervened into the State Litigation after the two State Court orders in question and

further disputed ownership to the State Leases and the associated revenue. Specifically, Molori

intervened as a defendant and filed cross claims against Debtor and others for trespass to try title and

specific performance—respectively the Vested Interest and Equitable Interest (as those terms are

defined in Molori’s Omnibus Objection).

           All of the funds in question are subject to existing State Court orders. Comity strongly suggests

deference to those orders. To the extent Debtor argues that the 38.25% portion is not covered by the

State Court orders, Molori believes turnover is not the appropriate way to determine ownership of a

disputed property interest. Indeed, Debtor has already filed a new lawsuit concerning the merits of

Debtor’s alleged State Lease ownership.


MOLORI’S JOINDER AND POSITION STATEMENT
127746v1                                                                                             PAGE 2
19-13011-jlg       Doc 55     Filed 10/25/19       Entered 10/25/19 15:29:47        Main Document
                                                  Pg 3 of 3


           For these reasons, Molori respectfully requests the Court to deny the Motions and to grant

other further relief as is just and proper.

           DATED: October 25, 2019.


                                                       Respectfully submitted,
                                                       JOHNSTON PRATT PLLC

                                                       By: s/ Robert W. Gifford
                                                           Robert W. Gifford (RG 9825)
                                                           New York State Bar No. 4046231
                                                           rgifford@johnstonpratt.com
                                                          Kenneth C. Johnston (pro hac vice)
                                                          Texas State Bar No. 00792608
                                                          kjohnston@johnstonpratt.com
                                                       1717 Main Street, Suite 3000
                                                       Dallas, Texas 75201
                                                       (214) 974-8000 Main
                                                       (972) 474-1750 Facsimile
                                                       Attorneys for Molori Energy, Inc.,
                                                       a Party-in-Interest

                                              CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document was served by
electronic delivery on all persons and entities receiving ECF notice in this case on this 25th day of
October, 2019.


                                                         By: s/ Robert W. Gifford
                                                             Robert W. Gifford




MOLORI’S JOINDER AND POSITION STATEMENT
127746v1                                                                                       PAGE 3
